ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_04_FR.txt. 41

OPINION INDIVIDUELLE DE M. WELLINGTON KOO
[Traduction]

Je m’associe à la conclusion finale à laquelle la majorité des
Membres de la Cour est parvenue en l'espèce, à savoir que tout
arrêt au fond que pourrait rendre la Cour serait sans objet et incom-
patible avec la fonction judiciaire de la Cour. Mais j'y suis arrivé
par un raisonnement différent dans l’ensemble. À mon avis, il aurait
fallu s'attacher davantage aux conclusions les plus pertinentes des
Parties de façon à étayer la décision sur des motifs supplémentaires,
ce qui aurait permis d'élargir et de renforcer la base de l'arrêt.
C’est pourquoi je me propose d’exposer mon avis dans une opinion
individuelle.

1. La requête qui a introduit la présente instance a été déposée
par l’agent du Gouvernement de la République du Cameroun le
30 mai 1961 et le mémoire qui l’a suivie est daté du 12 décembre
1961. Les conclusions présentées dans les deux cas sont identiques;
elles demandent à la Cour de dire et juger que le Royaume-Uni,
dans l'application de laccord de tutelle du 13 décembre 1946, n’a
pas respecté certaines obligations qui en découlent directement et
indirectement sur divers points relevés dans lesdits documents.

2. Le contre-mémoire du Royaume-Uni contient deux parties.
La première partie consacrée à la « Compétence de la Cour » affirme
que les griefs du Cameroun ne relèvent pas de l’article 19 de l'accord
de tutelle et que la requête et le mémoire ne satisfont pas aux
prescriptions du Règlement de la Cour. Pour ces raisons et pour
d’autres motifs qu’il énonce, le Royaume-Uni conclut à ce que la
Cour « n’a pas compétence en la présente affaire et doit refuser d’en
connaître ».

3. Dans ses observations, le demandeur présente trois conclu-
sions. La première prie la Cour de rejeter l'exception préliminaire
. du Royaume-Uni tendant à ce que la Cour se déclare incompétente
et la deuxième demande le rejet de l'exception préliminaire tirée
de l’inobservation des dispositions de l’article 32, paragraphe 2, du
Règlement de la Cour. La troisième conclusion est identique à celle
que formulent la requête et le mémoire.

4. A la fin de la première partie de ses plaidoiries, le conseil du
Royaume-Uni a conclu à ce qu’il plaise à la Cour dire et juger
qu'elle n’est pas compétente pour connaître de l'affaire et il a
confirmé la première conclusion énoncée au paragraphe 112 du
contre-mémoire du Royaume-Uni. Les conclusions finales du défen-
deur ont été présentées par son agent à la fin de ses plaidoiries;
elles semblent comporter une modification par rapport aux con-
clusions précédentes et sont ainsi conçues:

30
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 42

«1) à aucun moment, il n’y a eu un différend, comme l’allègue la
requête déposée en l'affaire;

2) il n’y avait pas eu ou il n’y avait pas à la date du 30 mai 1967,
comme l'allègue la requête, un différend relevant de l’article 19
de l’accord de tutelle pour le territoire du Cameroun sous administra-
tion du Royaume-Uni;

3) en toute hypothèse, la Cour n’est pas saisie d’un différend
qu'elle soit fondée à trancher. »

En conséquence, il est officiellement demandé à la Cour d’«ad-
mettre les exceptions préliminaires du Royaume-Uni et dire que
la Cour n’a pas compétence en la présente affaire et ne procédera
pas à un examen au fond ».

5. De son côté, le demandeur a présenté trois conclusions for-
melles à la fin de la première partie de ses plaidoiries et seulement
deux à la fin de la dernière partie. La différence réside dans la
suppression de la conclusion relative à l’exception préliminaire du
Royaume-Uni fondée sur l’inobservation des dispositions de l’arti-
cle 32, paragraphe 2, du Règlement de la Cour; à part cela, les deux
séries de conclusions sont identiques entre elles, comme elles sont
identiques aux deux conclusions formelles énoncées dans les observa-
tions du Gouvernement de la République fédérale du Cameroun.

I

6. L’exposé que je viens de faire des conclusions successives des
Parties à l’instance fait clairement apparaître que la seule question
qui se pose a la Cour dans la phase actuelle de la procédure est celle
de savoir si la Cour est compétente pour statuer au fond.

7. Avant d’aborder l’examen du problème de la compétence, il
importe de traiter d’abord de la question préalable suivante: la
requête introductive d’instance s’est-elle conformée aux pres-
criptions de l’article 32, paragraphe 2, du Règlement de la Cour?
En effet, si on estime qu'elle est irrégulière, on doit la considérer
comme irrecevable et la Cour ne peut l’examiner plus avant. Cette
détermination est indépendante de la question de savoir si le défen-
deur a ou non insisté sur l’exception, et indépendante aussi du fait
que le demandeur n’a pas mentionné ce point dans ses conclusions
finales.

8. Aux termes de l’article 32 invoqué par le défendeur, la requéte
doit contenir:

«en outre, autant que possible ... l'indication précise de l'objet
de la demande; un exposé succinct des faits et des motifs par
lesquels la demande est prétendue justifiée, sous réserve des déve-
loppements à fournir dans le mémoire et des preuves qui y seront
annexées ».

Le défendeur a soutenu dans son contre-mémoire que ni la requête
ni le mémoire de la République du Cameroun ne se conforment

31
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 43

à cette disposition en ce sens qu'aucun des deux documents ne
spécifie quelles sont les « certaines obligations » découlant de l’ac-
cord de tutelle que le Royaume-Uni n’aurait pas respectées.

9. Si l’on se réfère à la requête, on voit que les griefs sont énoncés
à la page 19 et qu’en outre les conclusions indiquent que le Royaume-
Uni «n’a pas respecté certaines obligations ... sur les divers points
relevés ci-dessus ». Ces griefs sont de nouveau précisés au para-
graphe 3 du mémoire (p. 5). De plus, l’article 32 ne prévoit la
mention de ces indications qu’« autant que possible ». La critique
du défendeur à cet égard ne peut donc être considérée comme bien
fondée.

10. En ce qui concerne la principale question de compétence en
l’espèce, il ressort clairement des écritures et des plaidoiries des
deux Parties que les arguments les plus importants tant en faveur
qu'à l'encontre de la compétence de la Cour sont axés sur l’article 19
de l'accord de tutelle pour le territoire du Cameroun conclu le
13 décembre 1946 entre les Nations Unies, d’une part, et le Royaume-
Uni, en tant qu’autorité administrante, de l’autre. Cette disposition
est la suivante:

«Tout différend, quel qu'il soit, qui viendrait à s’élever entre
l'Autorité chargée de l'administration et un autre Membre des
Nations Unies relativement à l'interprétation ou à l'application
des dispositions du présent Accord, sera, s’il ne peut être réglé
par négociations ou un autre moyen, soumis à la Cour internationale
de Justice, prévue au Chapitre XIV de la Charte des Nations Unies, »

Je passe maintenant à l'examen des arguments opposés des deux
Parties pour en apprécier la valeur.

11. En premier lieu, le défendeur affirme qu’il n’y a jamais eu de
différend entre le Royaume-Uni et la République du Cameroun au
sens où ce mot est employé dans l’article 19 de l’accord de tutelle.
Il a dit: «Si l'existence d’un différend pris en ce sens n'est pas
établie, il n’y a aucun doute que la tentative de se prévaloir de
Varticle 19 s’effondre d'emblée. » Le demandeur soutient de son
côté qu’un différend s’est élevé et continue d'exister. Entre autres
déclarations et communications, il cite comme preuves de son
existence: une brochure distribuée à tous les Membres des Nations
Unies à la fin de mars 19617 et intitulée La position de la République
du Cameroun à la suite du plébiscite des rz et 12 février 1061 dans la
partie septentrionale du territoire du Cameroun sous administration
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord; la lettre
adressée le 10 avril 1961 par le représentant du Royaume-Uni à
la Quatrième Commission de l’Assemblée générale au président de
celle-ci, en réponse à ce «livre blanc » du Cameroun; et l’échange
entre les deux Parties des notes des rer et 26 mai 1961 citées en
annexe au mémoire du Cameroun.
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 44

12. La Cour permanente et la Cour actuelle ont défini à plusieurs
reprises ce qui constitue un différend en droit international. En
bref, c'est «un désaccord sur un point de droit ou de fait, une
contradiction, une opposition de thèses juridiques ou d'intérêts
entre deux personnes » (affaire Mavrommatis, C.P.T.I., série A
n° 2, p. 11). Dans son avis consultatif sur l’Interprétation des traités
de paix, la Cour a constaté que «des différends internationaux se
sont produits » lorsque «les points de vue des deux parties,
quant à l'exécution ou à la non-exécution de certaines obligations
découlant des traités, sont nettement opposés » (C. I. J. Recueil
1950, p. 74). Étant donné ces définitions, il ne fait pas de doute
qu'au moins de prime abord un différend s’est produit entre les
Parties à la présente affaire.

II

13. Il est vrai qu’un différend international, tout comme un
motif d'action en droit interne, doit, pour relever d’un organe
judiciaire, comporter ou impliquer l'existence d’un droit ou d’un
intérêt juridique controversé. Bien que les deux Parties voient
dans cet élément l’une des conditions essentielles de l’existence d’un
différend et qu’il n’y ait pas de désaccord entre elles sur ce point,
le défendeur soutient que ledit élément fait défaut en l'espèce, car
à son avis l’article 19 de l’accord de tutelle, sur lequel la requête
s'appuie pour établir la compétence de la Cour, ne confère au
demandeur, tierce partie à l'accord, ni intérêt ni droit à faire res-
pecter les obligations générales de l'autorité administrante; ce
droit ou cet intérêt appartiendrait exclusivement, d’après lui, aux
Nations Unies qui sont l’autre partie à l’accord. Selon cette thèse,
un autre Membre des Nations Unies n’est fondé à invoquer l’ar-
ticle 19 contre l'autorité administrante d’un territoire sous tutelle
donné que si ladite autorité a, par action ou omission, porté atteinte
à des droits qui ont été conférés à titre individuel à cet État ou à
des ressortissants de cet Etat par l'accord de tutelle; or le demandeur
ne se plaint d'aucun préjudice de cette nature. A l'appui de cette
opinion, le conseil du défendeur cite l’arrêt de la Cour dans les
affaires du Sud-Ouest africain (C.I. J. Recueil 1962, p. 319) et
soutient que, étant donné la différence fondamentale de nature,
de structure et de fonctionnement entre le régime de tutelle et le
système des Mandats de la Société des Nations, la protection judi-
ciaire des intérêts généraux des populations des territoires sous
tutelle n’est plus essentielle.

14. Le demandeur, pour sa part, fait valoir que la rédaction de
l’article 19 ne justifie en rien une interprétation restrictive de
ce genre; le fait même que cet article se réfère expressément en
termes généraux à « l'interprétation ou l'application des dispositions
de l'accord » lui paraît démontrer clairement que tout différend

33
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 45

relatif à une ou plusieurs de ces dispositions relève dudit article
et peut être tranché par la Cour.

15. Tout en paraissant plausible à raison des grandes différences
entre le régime de tutelle établi par la Charte et le système des
Mandats établi par le Pacte, la thèse du défendeur ne saurait être
considérée comme exacte de façon générale. Le fait que l’expression
« Tout différend, quel qu’il soit ... relativement à l'interprétation
ou à l’application des dispositions du présent Accord » a manifeste-
ment une portée générale, ne comporte pas de réserves et n’est
sujette qu'aux conditions expressément énoncées dans l’article,
justifie qu’on l’examine attentivement avant de tirer des conclu-
sions générales fondées sur l'interprétation.

16. Selon la Charte, la protection des intérêts des habitants des
territoires sous tutelle fait normalement partie des fonctions de
l’Assemblée générale, assistée à cet effet par le Conseil de tutelle,
et, pour ce qui est des zones stratégiques, relève de l'autorité du
Conseil de sécurité. Mais l'intérêt général qu'ont les Membres des
Nations Unies à ce que l'autorité administrante s’acquitte dûment
des engagements pris dans l'accord de tutelle en question subsiste.
L'article 19 ne fait pas obstacle à une protection judiciaire de ces
intérêts. Encore que l’on n'ait peut-être pas souvent l’occasion
d’invoquer cette protection, elle n’en existe pas moins parallèlement
avec la surveillance administrative qui est assurée, selon le cas, par
l’Assemblée générale et le Conseil de tutelle ou par le Conseil de
sécurité. Il est des circonstances, peut-être rares ou exceptionnelles,
où un autre Membre des Nations Unies serait justifié à invoquer la
compétence de la Cour en vue d’assurer la protection des intérêts de
la population du territoire sous tutelle. Si par exemple, à propos
d'une question juridique donnée ayant trait à la conformité ou
non-conformité du. comportement de l’autorité administrante avec
Vaccord de tutelle et mettant en jeu l'interprétation ou l’appli-
cation de ses dispositions, les débats du Conseil de tutelle ou de
l’Assemblée générale traînent en longueur et deviennent confus, sans
perspective de règlement rapide, en raison de l'impossibilité d’obte-
nir le vote majoritaire requis pour l'approbation d’une résolution
demandant à la Cour un avis consultatif sur ladite question juri-
dique, rien dans les termes de l’article 19 n'empêche un autre Mem-
bre de porter la question devant la Cour sous la forme d’un différend
avec l’autorité administrante, afin que soit tranché judiciairement
le point de droit en cause. En outre, étant donné les fins essentielles
du régime de tutelle énoncées à l’article 76, ce genre de recours
ferait plus que relever simplement d’une clause juridictionnelle telle
que l’article 19 de l’accord de tutelle; il s’imposerait si l’on voulait
accélérer un règlement par l’Assemblée générale ou le Conseil de
tutelle dans l'intérêt du territoire sous tutelle ou de ses habitants.

34
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 46

17. Il n’est ni exact ni justifiable de donner des termes larges de
l’article 19 une interprétation aussi absolue que celle du défendeur,
laquelle exclurait la possibilité pour un autre Membre des Nations
Unies de soumettre à la Cour un différend avec l'autorité adminis-
trante ayant trait aux intérêts du territoire sous tutelle ou de ses
habitants. Le régime de tutelle étant, par sa nature, par sa portée,
par sa structure et par son fonctionnement, différent du système
des Mandats et la surveillance de l’administration des territoires
sous tutelle étant en conséquence beaucoup plus large et effective
que ne le fut celle des territoires sous Mandat, cela peut rendre
moins nécessaire le recours à la protection judiciaire, mais, comme
je Vai déjà indiqué, le droit d’un autre Membre à l’invoquer subsiste
lorsqu'il s’agit de protéger les intérêts de la population du territoire
sous tutelle et de faire ainsi progresser la réalisation des fins essen-
tielles du régime de tutelle définies par la Charte.

18. En ce qui concerne la question de l'existence d’un intérêt
juridique comme base indispensable d’un différend susceptible d’être
réglé par la voie judiciaire, le demandeur souligne qu'il possède,
outre son intérêt en tant que simple Membre des Nations Unies, un
intérêt auquel il attribue un caractère spécial et individuel, différent
de celui des autres Membres des Nations Unies. On peut aisément
se rendre compte que c’est là, pour le demandeur, un intérêt réel et
important. Mais, en tant que tel, cet intérêt ne relève manifestement
pas de l’article 19. Si on l’analyse, on constate qu'avant les II et 12
février 1961 il s'agissait d’un intérêt éventuel dont la concrétisation
dépendait du résultat du plébiscite qui s’est déroulé au Cameroun
septentrional ces deux jours-là. Si cette consultation avait été
favorable à la solution de l'indépendance par la voie de l’union
avec la République du Cameroun indépendante, cet intérêt aurait
été satisfait et aurait donc cessé d’exister. Il a pris un caractère
défini uniquement parce que l’on a officiellement proclamé que ledit
plébiscite avait été favorable à l’union avec la Fédération de Nigéria
indépendante. Mais à ce moment-là la population du Cameroun
septentrional avait réalisé la fin essentielle de l’article 76 b) de la
Charte et accédé à l'indépendance. Ce résultat a été confirmé le
moment venu par la résolution 1608 (XV) de l’Assemblée générale
en date du 21 avril 1961 qui a également décidé de mettre fin, à des
dates spécifiées, à l’accord de tutelle du 13 décembre 1946 pour le
Cameroun sous administration britannique. L’intérêt dont la Répu-
blique du Cameroun se réclame maintenant ne peut avoir un carac-
tère juridique; ce n’est qu’un intérêt politique propre, qui ne relève
pas de l’article 19.

III

19. Pour rejeter la compétence de la Cour le défendeur a égale-
ment soulevé une exception fondée sur ce que « La République du
Cameroun n’a jamais été partie à l'accord de tutelle et ne jouit des

35
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 47

avantages accordés aux Membres des Nations Unies que depuis le
20 septembre 1960 », et que

«Si la République du Cameroun ... avait le droit, à dater du
20 septembre 1960, d’invoquer l’article 19 de l’accord, elle n’a
pas ... le droit de faire état de questions survenues pendant la
durée de l’accord avant le 20 septembre 1960 en vue d'établir
l'existence d’un différend avec le Royaume-Uni antérieur à cette
date, pour donner compétence à la Cour. ... dans le cas d’un différend
suffisant pour remplir les conditions de l’article 19 survenant après
le 20 septembre 1960, la République du Cameroun n’a pas davantage
le droit de demander à la Cour de se prononcer sur des questions
qui se sont posées avant cette date. »

20. Il s’agit là manifestement d’un argument fondé sur le principe
ratione temporis. Mais la date d'admission comme Membre des
Nations Unies n’est pas une date critique, sauf dans la mesure où
c'est seulement a partir du 20 septembre 1960 que la République
du Cameroun a eu tous les droits et toutes les obligations d’un
État Membre. En d’autres termes, elle a acquis ce jour-là le
statut ou la capacité voulus pour pouvoir être considérée comme
«un autre Membre » aux termes de l’article 19. Une fois cette capa-
cité acquise, la date d’admission aux Nations Unies est sans perti-
nence pour ce qui est des différends avec l'autorité administrante en-
visagés à l’article 19. En ce qui concerne l’objet d’un tel différend,
cette date ne restreint pas le droit d’un Membre des Nations Unies
à le soulever. Aussitôt qu'un Etat acquiert le statut de Membre, il
doit avoir les mêmes droits et obligations en vertu de la Charte
que tous les autres Membres et les mêmes droits et obligations en
vertu de l’accord de tutelle que tous les Membres autres que l’auto-
rité administrante. Aucune différenciation ni distinction entre les
Membres d’après leur date d’admission n’est prévue dans la Charte;
aucune n'est justifiable en principe ni en pratique.

IV

21. Le défendeur conteste également l’applicabilité de l’article 19
en s'appuyant sur l'argument suivant:

«Tous les griefs formulés ont trait à l'intention de fausser le
plébiscite dans le Cameroun septentrional. L'accord de tutelle,
toutefois, ne prévoit pas sa propre extinction, et moins encore
un quelconque plébiscite qui la préparerait. Les questions relatives
à la validité du plébiscite ne sont donc aucunement liées à l’appli-
cation, ni à l'interprétation des dispositions de l'accord de tutelle
et ne peuvent donc être soumises à la Cour en vertu de l’article 19
de cet accord. »

La lecture du texte de la requête, avec l’énumération précise des
sept griefs a) à g) qui sont confirmés dans le mémoire, montre ce-
pendant que, si d) et f) ont trait à la question de l'observation de la
résolution 1473 (XIV) de l’Assemblée générale et si g) a trait aux

36
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 48

« pratiques, actions ou inactions des autorités locales de tutelle ...
précédant le plébiscite et durant les opérations électorales », les
trois premiers griefs a), 5) et c) visent tous des dispositions spéci-
fiques de l’accord de tutelle et indiquent que les articles 5 et 6 de
cet accord n’auraient pas été respectés par l’autorité administrante.

22. Certes, aucun article de l’accord de tutelle ne prévoit sa propre
extinction. Mais celle-ci y est nécessairement implicite; en effet,
Varticle 3 de l’accord dispose que « L’Autorité chargée de l’adminis-
tration s'engage à administrer le Territoire de manière à réaliser les
fins essentielles du Régime international de tutelle énoncées à
VArticle 76 de la Charte des Nations Unies... »; l’article 5 5) ne
confère certains pouvoirs à l’autorité chargée de l’administration
du territoire sous tutelle que « quand ces mesures seront compatibles
avec les fins essentielles du Régime international de tutelle... »;
et l’article 6 enjoint à l’autorité chargée de l’administration de
favoriser «le développement d'institutions politiques libres conve-
nant au Territoire » et « À cette fin » de prendre toutes mesures
appropriées «en vue d'assurer l’évolution politique des habitants
du Territoire conformément à l'Article 76 b de la Charte des Nations
Unies ». Si nous nous référons à ce paragraphe nous constatons
qu'il est ainsi conçu:

«b) favoriser le progrès politique, économique et social des popu-
lations des territoires sous tutelle ainsi que le développement
de leur instruction; favoriser également leur évolution progres-
sive vers la capacité à s’administrer eux-mêmes ou l’indépen-
dance, compte tenu des conditions particulières à chaque terri-
toire et à ses populations, des aspirations librement exprimées
des populations intéressées. ».

23. Pour s'assurer des aspirations des habitants d’un territoire
sous tutelle et les mettre à même de s’exprimer librement, on con-
sidère généralement que le plébiscite qui permet un vote libre
et secret — est le procédé le plus approprié; s’ils votent pour l’indé-
pendance et s’ils le font à la majorité requise, cela signifie nécessaire-
ment en fait qu’ils se prononcent pour l'extinction de leur statut de
population sous tutelle et par conséquent pour l'expiration de l’accord
de tutelle. C’est ce qu'ont fait les populations du Cameroun septen-
trional au cours du second plébiscite qui a eu lieu les zx et 12 février
1961. En pratique, l’accession à l’indépendance ou à l’autonomie
en vertu de la Charte et la réalisation de cet objectif conformément
à l'accord de tutelle étaient synonymes de l'expiration dudit accord,
sous la seule réserve de l'approbation formelle de l'Assemblée géné-
rale, qui dans le cas présent a été dûment donnée dans la résolution
1608 (XV). Il semble donc raisonnable de conclure que, si à stricte-
ment parler la question de la validité du plébiscite et celle de l’ex-
piration de l'accord de tutelle n’ont pas trait à l'interprétation de
cet accord, elles en concernent en tout cas l’application. C’est

37

 
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 49

pourquoi on doit considérer comme mal fondée l'exception d’incom-
pétence tirée de l’argument d’après lequel l’article 19 de l'accord de
tutelle ne prévoit ni sa propre expiration ni un plébiscite.

Vv

24. Un autre argument du défendeur en vue de contester la
compétence en l’espéce est qu’«au sens de l’article 19 les seuls
différends susceptibles d’être soumis à la Cour ou examinés par elle
sont des différends qui ne peuvent être réglés par négociations ou
un autre moyen », que cependant «aucune tentative véritable n’a
été faite avant le 30 mai 1961 pour régler le différend (si différend
il y a) par voie de négociations » et qu’« une proposition visant à
porter le différend devant la Cour, telle que celle qui figure dans la
note du Cameroun du 1° mai 1961, ne saurait constituer une
négociation mais plutôt tout le contraire ».

25. Pour l'examen de cette exception, il convient de rappeler que,
d’après la Cour permanente comme d’après la Cour actuelle, lorsque
les parties à un différend ont toutes deux défini leur attitude et
clairement indiqué qu’elles la maintiennent sans aucune possibilité
de modification ni de compromis et que l’on est ainsi parvenu à
une impasse, on peut raisonnablement en conclure que le différend
ne peut être réglé par négociations. Aucune forme ou procédure
particulière n’est requise pour les négociations et il n’y a pas non
plus d'importance à attacher à leur durée. (Affaire des Concessions
Mavrommatis en Palestine, C. P. J.1., série À n°2, p. 13; affaires du
Sud-Ouest africain, C. I. J. Recueil 1962, p. 345.)

26. En l'espèce, le conflit d'opinions aigu entre les deux Parties
est nettement apparu au début de 1961 et des efforts ont été faits
pour le régler dans le cadre des Nations Unies. A la suite de l’annonce
des résultats du plébiscite des 11 et 12 février 1961, le Gouverne-
ment camerounais a distribué aux Membres de l’Assemblée générale,
fin mars 1961, la brochure (déjà citée) dite «livre blanc » qui conte-
nait un exposé détaillé des thèses du Cameroun et des motifs
juridiques sur lesquels elles se fondent. Les griefs qui y étaient
formulés contre le Royaume-Uni, autorité administrante, reposaient
essentiellement sur le manque de «respect pour la personnalité
camerounaise » et sur la non-exécution de la résolution 1473 (XIV)
du 12 décembre 1959 qui recommandait de prendre des mesures
«en vue d’une plus ample décentralisation des pouvoirs administra-
tifs et de la démocratisation effective du système d'administration
locale dans la partie septentrionale du Territoire sous tutelle »
ainsi que « pour effectuer la séparation administrative du Cameroun
septentrional et de la Nigéria», cette séparation devant être
«achevée le rer octobre 1960 ». D’autres griefs concernaient des
«irrégularités » et l’« absence de garanties » « dans la préparation du

38
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 50

plébiscite », «pendant la campagne du plébiscite » et «dans le
déroulement du plébiscite ». Le Gouvernement du Royaume-Uni,
dans une lettre adressée le 10 avril 1961 au président de la Quatrième
Commission de l’Assemblée générale et également citée ci-dessus,
a défini sa position en réponse à ces griefs. Les thèses opposées
des Parties ont été de nouveau énoncées au cours des discussions
et débats aux Nations Unies. Dans une déclaration faite à la
Quatrième Commission, le ministre des Affaires étrangères du
Cameroun s’est longuement plaint de l’inobservation par le Roy-
aume-Uni, en tant qu’autorité administrante, de certaines dispo-
sitions de l’accord de tutelle et il a cité expressément les articles 3,
5, 6, 7 et ro de cet accord, ainsi que l’article 76 de la Charte et
certaines résolutions de l’Assemblée générale. La négociation par
cette méthode reconnue, dite de la diplomatie parlementaire, n’a
pu régler le différend entre les Parties, ce qui a mené à une impasse.

27. En outre, des notes diplomatiques sur l'objet du différend
ont été échangées les 1er et 26 mai 1067, juste avant l'expiration
de l’accord de tutelle intervenue en ce qui concerne le Cameroun
septentrional le rer juin 1961, conformément à ce qu'avait décidé
la résolution 1608 (XV). Il importe peu que l’on doive considérer
cet échange de notes comme un autre élément de négociation ou
estimer simplement qu'il se rattache à la proposition tendant à
porter le différend devant la Cour aux fins d’un règlement judiciaire.
Ce qui est certain, c’est qu'il confirme la nette opposition de vues
entre les deux Parties et le fait que l’on était déjà dans une impasse.
Rien ne peut être plus clair que l'impossibilité de régler le différend
par d’autres négociations dans laquelle on s’est ensuite trouvé,
surtout si l’on tient compte de l'adoption antérieure de la résolution
1608 (XV) par l’Assemblée générale.

VI

28. Cette résolution de l’Assemblée générale est un facteur
déterminant en l’espèce. Elle a été adoptée à la majorité requise à
la gg5™e séance plénière, avec l’assentiment de l’autorité adminis-
trante et la République du Cameroun votant négativement, sur
un rapport de la Quatrième Commission dans lequel étaient
longuement discutées les questions concernant l'application des
résultats des plébiscites organisés dans les parties septentrionale
et méridionale du Cameroun sous administration britannique et
l'expiration de l'accord de tutelle du 13 décembre 1946. Dans cette
résolution, après avoir rappelé dans un préambule les résolutions
pertinentes qu’elle avait adoptées antérieurement et après avoir
déclaré qu’elle avait examiné le rapport du commissaire des Nations
Unies aux plébiscites sur les deux plébiscites organisés au Came-
roun septentrional et au Cameroun méridional en février 1961,
ainsi que le rapport du Conseil de tutelle à ce sujet, l’Assemblée
s’exprimait ainsi:

39
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 51

« Prend acte des résultats des plébiscites selon lesquels:

a) La population du Cameroun septentrional a décidé, à une
majorité importante, d'accéder à l'indépendance en s’unissant à la
Fédération de Nigéria indépendante;

b) La population du Cameroun méridional a également décidé
d'accéder à l'indépendance en s’unissant à la République du
Cameroun indépendante;

3. Estime que, les populations des deux parties du Territoire
sous tutelle ayant librement exprimé, au cours d’un scrutin secret,
leurs aspirations au sujet de leur avenir respectif conformément
aux résolutions 1352 (XIV) et 1473 (XIV) de l’Assemblée générale,
les décisions qu’elles ont prises par des moyens démocratiques,
sous la surveillance de l'Organisation des Nations Unies, doivent
immédiatement être mises en œuvre;

4. Décide que, les plébiscites ayant eu lieu séparément avec des
résultats différents, l'Accord de tutelle du 13 décembre 1946 relatif
au Cameroun sous administration du Royaume-Uni prendra fin,
conformément à l'alinéa 6 de l’Article 76 de la Charte des Nations
Unies et en accord avec l'Autorité administrante, dans les conditions
suivantes:

a) En ce qui concerne le Cameroun septentrional, le 127 juin 1967,
ay moment où le Cameroun septentrional s’unira à la Fédération
de Nigéria en tant que province séparée de la Région du Nord de la
Nigéria ;

b) En ce qui concerne le Cameroun méridional, le re octobre 1961,
au moment où le Cameroun méridional s’unira à la République du
Cameroun. »

La résolution se terminait en invitant:

«l'Autorité administrante, le Gouvernement du Cameroun méridio-
nal et la République du Cameroun 4 entamer d’urgence des pour-
parlers afin de prendre, avant le r1*T octobre 19617, les dispositions
nécessaires pour que soient mises en œuvre les politiques concertées
et déclarées des parties intéressées ».

29. Les dispositions ainsi prescrites ont été prises et les décisions
de l’Assemblée générale contenues dans ladite résolution ont été
dûment appliquées, de sorte que le Cameroun septentrional fait
aujourd'hui partie de la Fédération de Nigéria souveraine et
indépendante et que le Cameroun méridional fait de son côté partie
de la République fédérale du Cameroun souveraine et indépendante.

30. Il semble donc net que toute la question de la tutelle du Came-
roun autrefois sous administration britannique a été définitivement
et complètement réglée et que l’accord de tutelle pour ce territoire
a irrévocablement pris fin le 1er juin 1961 en ce qui concerne le
Cameroun septentrional, comme il a déjà été dit, et le rer octobre
1961 en ce qui'concerne le Gameroun méridional.

31. Or, en réglant l’ensemble de la question de la tutelle sur le
Cameroun, cette résolution 1608 (XV) a, par voie d’implication et
de conséquence nécessaires, tranché également le différend entre les

40
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 52

Parties. Ce règlemént tombe donc sous le coup de la limitation
apportée à l’application de l'article 19 par les mots «réglé par...
un autre moyen ». Il est à noter que ces mots constituent une
addition importante à l’article rq dont le texte est, à part cela,
identique en substance à celui de l’article 12 de l’ancien Mandat
conféré à S. M. britannique sur le Cameroun. La situation qui en
résulte est la suivante: les négociations entre les Parties n’ont pu
résoudre le différend, mais il a en fait été tranché par la résolution
1608 (XV); de même, les griefs du demandeur quant aux irré-
gularités qui auraient affecté le plébiscite des 11-12 février 1967
ont été réglés par cette résolution qui a, tout au contraire, pris
formellement acte des résultats du plébiscite.

32. On a soutenu cependant que l'expression «réglé par ... un
autre moyen» à l’article 19 ne peut s'entendre d’un règlement
par un organe des Nations Unies; on a dit que, comme le terme
« négociations », elle doit s'entendre d’autres moyens de règlement
direct entre les parties à un différend donné tels que l'enquête,
la médiation, la conciliation, l’arbitrage, le règlement judiciaire,
etc., lesquels sont énumérés à l’article 33 de la Charte, dans le
chapitre VI sur le règlement pacifique des différends. Mais quand
on lit cette disposition, on voit que la liste comprend aussi le «re-
cours aux organismes ou accords régionaux » ou « d’autres moyens
pacifiques de leur choix ». Il est manifeste qu’ici l'accent est mis
sur le caractère «pacifique » du moyen que les parties doivent
choisir pour régler leur différend; aucun moyen de cette nature
n’est exclu avant le renvoi du différend devant les Nations Unies.
En d’autres termes, le règlement par l’Assemblée générale est l’un
des moyens implicitement reconnus. Les débats confirment cette
opinion.

33. Une sous-commission spéciale de la Quatrième Commission
de l’Assemblée générale a discuté, en décembre 1946, une propo-
sition chinoise tendant à modifier la clause juridictionnelle (art.
XVI) que comportait le projet d’accord de tutelle pour le Samoa
occidental présenté pour approbation par la Nouvelle-Zélande et
a modifier un article similaire figurant dans les sept autres projets
d’accord de tutelle présentés par le Royaume-Uni, en ce qui con-
cerne le Cameroun, ou par d’autres Etats, en ce qui concerne
d’autres territoires; le but de cet amendement était de rendre obli-
gatoire le renvoi au Conseil de tutelle, aux fins de règlement, de tous
les différends visés par cette disposition et d’autoriser le Conseil
de tutelle «si besoin est » à «renvoyer l’affaire à la Cour interna-
tionale de Justice pour avis consultatif ». Cette proposition a été
retirée après que les autres orateurs eurent précisé que le règlement
d'un différend avec l'autorité administrante par le Conseil de
tutelle n’était pas exclu dans le cadre de la clause juridictionnelle
proposée et qu’il s’effectuerait « en vertu de la procédure normale du
Régime de tutelle plutôt qu’en vertu d’une clause telle que la

41
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 53

propose le représentant chinois» (Nations Unies, Documents
officiels de la seconde partie de la première session de l’Assemblée
générale, Quatrième Commission, Tutelle, Deuxième partie —
Procès-verbaux des séances de la Sous-Commission 1 — pp. 85 à 88).
Ceci montre nettement que l'expression « par négociations ou par
un autre moyen analogue » devait, de l’avis de tous, s’entendre
aussi d’un règlement par le Conseil de tutelle et donc également par
l’Assemblée générale. Le membre de phrase « par négociations ou
un autre moyen» qui figure à l’article 19 de l'accord de tutelle
pour le Cameroun sous administration britannique semble se
référer à une gamme encore plus large de moyens de règlement,
si cela est possible.

34. Ona également dit que tout moyen autre que les négociations
dont il est question à l’article 19 doit résulter du choix volontaire
des parties et qu’en l’espèce le simple fait que l’État demandeur
prie la Cour de trancher le différend indique qu’il ne consent pas,
quant à lui, à ce mode de règlement. Mais on se rappellera que le
Gouvernement de la République du Cameroun ne s’est pas borné à
distribuer aux Membres de l’Assemblée générale son livre blanc
concernant les griefs camerounais contre le Royaume-Uni en tant
qu'autorité administrante du Cameroun septentrional; ses représen-
tants, notamment le ministre des Affaires étrangères, ont Hbrement
et de leur plein gré participé aux débats de la Quatrième Commis-
sion et de l’Assemblée générale sur les questions qui font maintenant
l’objet du différend avec le défendeur; ils ont pris part au vote
final sur la résolution 1608 {XV). Le Cameroun avait visiblement
escompté un règlement favorable à ses vues, selon lesquelles les
Nations Unies, tenant compte des irrégularités alléguées par lui,
ne devaient pas prendre acte des résultats du plébiscite au Came-
roun septentrional. Certes le vote qui a eu lieu à l’Assemblée
générale a déçu le Cameroun, mais il ne fait aucun doute qu’au
départ le choix de ce mode de règlement était entièrement volon-
taire. Le fait que le demandeur ait plus d’une fois déclaré —
comme on le verra ultérieurement — qu'il acceptait le règlement
résultant de la résolution 1608 (XV) est une confirmation de plus
qu’il considère une décision de l’Assemblée générale comme un
moyen de règlement.

35. On a soutenu aussi que la résolution 1608 (XV) n’a réglé que
la question de la mise en œuvre des résultats des plébiscites et
celle de l'expiration de l'accord de tutelle, sans apporter de réponse au
grief formulé contre le Royaume-Uni, dans la requête présentement
soumise à la Cour, de n’avoir pas respecté les obligations incombant
à l’autorité administrante en vertu de l’accord de tutelle. Pour
reprendre ses propres termes, le conseil du demandeur a affirmé que:

«les débats qui ont conduit à la résolution 1608 n’ont absolument
pas porté sur la question précise aujourd’hui soumise à la Cour, à

42
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 54

savoir celle de dire si l'autorité administrante a correctement inter-
prété et appliqué certaines dispositions de l’accord de tutelle ».

36. Mais il faut noter que la requête puis le mémoire ont essen-
tiellement repris les griefs articulés dans le livre blanc qui avait été
diffusé vers la fin de mars 1961 parmi les représentants des Membres
des Nations Unies à l’Assemblée générale et aux allégations duquel
le représentant du Royaume-Uni avait répondu par une lettre de
réfutation adressée le 10 avril 1961 au président de la Quatrième
Commission et distribuée aux Membres de l’Assemblée générale.
Comme je l’ai déjà dit, les questions soulevées dans ces deux docu-
ments ont été discutées à la Quatrième Commission, aux séances
de laquelle les mêmes griefs ont été répétés par le ministre des
Affaires étrangères de la République du Cameroun. Les débats ont
été résumés dans le rapport du Conseil de tutelle à l’Assemblée
générale, rapport dont il a été pleinement tenu compte par l’Assem-
blée lors de l'adoption de la résolution 1608 (XV). La seule différence
que comportent les observations du demandeur tient à l'addition
des articles 3 et 7 de l’accord de tutelle à la liste des dispositions
que l'autorité administrante est accusée d’avoir violées. Toutefois
cette addition ne modifie par l’attitude générale des deux Parties
devant la Cour et n’affecte en rien la principale question actuelle-
ment à l’examen, celle de la compétence.

37. En résumé, la thèse du demandeur consiste essentiellement
à dire que l’on ne peut considérer la résolution 1608 (XV) comme
ayant réglé le différend entre le Cameroun et le Royaume-Uni.
On affirme que cette résolution se borne à prononcer la levée
de la tutelle et n’a, dans aucune de ses dispositions, réglé le différend
dont la Cour est maintenant saisie,

38. Bien stir, on peut dire que le différend en question n’a pas été
réglé par cette résolution puisqu’il met en jeu non pas les Nations
Unies, mais deux Etats à titre individuel. Ce ne serait là pourtant
qu'une attitude superficielle et formaliste. Certes les Parties au
différend sont distinctes de l’Assemblée générale ou de l’ensemble
des autres Membres des Nations Unies, mais le facteur déterminant
reste que l’objet du différend s’identifie en partie à ce sur quoi porte
globalement la question de la tutelle du Cameroun, définitivement
réglée par le résolution 1608 (XV). L'autorisation accordée par
l’Assemblée générale d'organiser les plébiscites, l'approbation des
résultats des plébiscites et la décision de mettre fin à l’accord de
tutelle pour le Cameroun sous administration britannique règlent
la question de la tutelle dans son ensemble. Toute cette série d’actes
consacrés dans ladite résolution était manifestement fondée sur cette
prémisse que l'autorité administrante avait rempli les obligations
qu'elle avait assumées à l'égard du territoire sous tutelle et de ses

43
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 55

habitants comme à l'égard des Nations Unies. C’est un truisme de
dire que, une fois réglée toute la question de la conformité ou de la
non-conformité du comportement de l'autorité administrante avec
les dispositions de l'accord de tutelle, aucune question ne peut plus
se poser quant à la conformité ou à la non-conformité de ce com-
portement avec certaines dispositions dudit accord. Le tout com-
prend nécessairement la partie.

39. La situation serait différente si le demandeur se plaignait de
la violation de certains droits conférés en propre à lui-même ou à
ses ressortissants par l’accord de tutelle. Une telle question aurait
pu en effet ne pas être nécessairement résolue dans le cadre d’un
règlement de l’ensemble des problèmes concernant le point de
savoir si l’autorité administrante a agi dans l'intérêt général du
territoire sous tutelle et de ses habitants conformément aux obli-
gations que l'accord lui imposait. Mais en l'espèce le demandeur
se borne à accuser le Royaume-Uni de n’avoir pas respecté ses
obligations envers le territoire du Cameroun septentrional et ses
habitants. L'intérêt dont le demandeur cherche la protection
judiciaire est un intérêt commun qui n'appartient pas seulement au
premier chef aux Nations Unies ou à l’État demandeur mais qui
appartient à tous les autres Membres de l'Organisation. Une fois
tranchées et réglées toutes les questions concernant cet intérêt
commun — d’où la réalisation de la fin essentielle de la tutelle au
Cameroun sous administration britannique conformément à l’arti-
cle 76 b) de la Charte, d’où aussi l'expiration de l'accord de tutelle
du 13 décembre 1946 —, il en résulte nécessairement que l’objet
du présent différend a en fait été tranché et réglé du même coup.

40. Les raisons en sont évidentes et n’appellent pas un long
développement. Lorsque l'Assemblée générale a décidé d’adopter
la résolution 1608 (XV), elle n’a pu manquer de tenir compte de
toutes les questions et de tous les probièmes en cause. Le texte de
cette résolution a été préparé par le Conseil de tutelle, puis revisé,
après discussion, par la Quatrième Commission. Comme je l'ai
déjà dit, lorsqu'il a été recommandé sous sa forme définitive à
l’Assemblée générale pour adoption, il était accompagné d’un
rapport de la Quatrième Commission qui résumait les débats et les
différents points de vue des délégués non seulement sur le projet
proposé mais aussi sur les questions controversées, y compris les
vues du représentant de la République du Cameroun. Le fait que la
résolution 1608 (XV) elle-même n'a cité aucun des griefs du Gouver-
nement camerounais contre l'autorité administrante ne signifie
nullement qu’en adoptant ce texte l'Assemblée générale n'ait pas
été au courant des griefs du demandeur ou de son opinion sur la
manière dont le Royaume-Uni avait administré le territoire du
Cameroun anciennement sous tutelle.

44
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 56

41. Au surplus, il faut rappeler, sans pour cela aborder l’examen
de questions de fond, que l’une des fins essentielles du régime de
tutelle expressément définies à l’article 76 &) de la Charte est de
favoriser le progrès des populations des territoires sous tutelle,
ainsi que

«leur évolution progressive vers la capacité à s’administrer eux-
mêmes ou l'indépendance, compte tenu des conditions particulières
à chaque territoire et à ses populations fet] des aspirations librement
exprimées des populations intéressées ».

En prenant les mesures nécessaires pour mettre en œuvre les résul-
tats des plébiscites en tant qu’ils représentaient les aspirations
librement exprimées des populations du territoire sous tutelle du
Cameroun, l’Assemblée générale s’acquittait de l’une de ses obliga-
tions les plus solennelles, de même qu'elle exerçait l’une de ses plus
importantes fonctions aux termes de l’article 85 de la Charte. Cet
article lui donnait le droit de subordonner à la réalisation rapide de
la fin essentielle indiquée comme le but premier du régime de tutelle
le règlement de tous les autres problèmes relatifs à l'administration
d'un territoire sous tutelle. Il serait illogique de supposer, de même
qu'il aurait été contradictoire pour l’Assemblée générale d’estimer,
que l'autorité administrante n’a pas respecté l'engagement pris
dans l'accord de tutelle de favoriser l’évolution des populations du
territoire vers la capacité de s’administrer elles-mêmes ou l’indé-
pendance, alors que l’on était en train de décider que la fin essen-
tielle de la tutelle avait été atteinte et que, par conséquent, l’on
pouvait et devait mettre fin à l’accord de tutelle.

VIT

42. Le demandeur a soutenu en outre que la résolution 1608 (XV)
a été adoptée par l’Assemblée générale pour régler la question de la
tutelle du Cameroun sur le plan politique, en fonction de considé-
rations inspirées par l’opportunité et le réalisme politiques et non
sur le plan du droit; et que, par conséquent, toutes les questions
juridiques, comme celles que soulève présentement la République du
Cameroun, restent à régler judiciairement par la Cour en vertu de
l’article 19 de l’accord de tutelle.

43. Cette thèse est, à mon avis, contraire à l'intention, au but, à
la structure et au fonctionnement de tout le régime de tutelle tel
qu'il est prévu dans les chapitres XII et XIII de la Charte. Les
Nations Unies ont la responsabilité de administration et de la
surveillance de tous les territoires sous tutelle. L’ Assemblée générale,
avec la coopération et l’assistance du Conseil de tutelle, exerce, en
vertu de l’article 85, toutes les fonctions des Nations Unies en ce
qui concerne les accords de tutelle relatifs à toutes les zones qui ne
sont pas désignées comme stratégiques. L’article 85 prévoyant

45
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 57

expressément que ces fonctions comprennent l'approbation des
termes des accords de tutelle et de leur modification ou amende-
ment, il va sans dire qu’elles englobent aussi la fonction consistant
à mettre fin aux accords avec le concours des autorités adminis-
trantes intéressées; car la cessation des accords de tutelle résulte
implicitement de la réalisation de la fin essentielle que constitue
l'autonomie ou l’indépendance de chacun des territoires sous tutelle.
On ne saurait prétendre que la Charte ne donne pas à l’Assemblée
générale le droit de mettre fin à un accord de tutelle pour un terri-
toire non stratégique de façon définitive et en dernier ressort, en
réglant notamment toutes les questions juridiques qui peuvent
avoir été soulevées au sujet de l’expiration de l'accord: cela revien-
drait en effet à dire qu’en dépit de la disposition expresse de
l’article 85, l'Assemblée générale n’est pas habilitée à régler une
fois pour toutes l’ensemble des questions relatives à un territoire
sous tutelle ou à ses populations; cela équivaudrait à affirmer que
tout règlement effectué par l’Assemblée dans l’exercice des fonctions
que lui confère la Charte doit être considéré comme provisoire et
sujet à revision par la Cour en ce qui concerne les questions juri-
diques qu'il comporte. Une telle interprétation introduirait un
élément très grave d'incertitude dans tous les actes de l’Assemblée
générale destinés à mettre fin à un accord de tutelle et tendrait à
miner le but premier et les principes essentiels du régime de tutelle.

44. Il ressort de l'explication supplémentaire suivante que le
conseil du demandeur s’est rendu compte du caractère insoutenable
de la demande formulée à l’origine:

«Le Cameroun ne demande pas à la Cour de critiquer les Nations
Unies; il ne lui demande pas de dire que les Nations Unies ont eu
tort de mettre fin à la tutelle; il ne lui demande pas de prononcer
l'annulation de la résolution 1608. Cela, bien entendu, la Cour
ne serait pas compétente pour le faire, pas plus qu’elle ne le serait
pour rouvrir la tutelle ou pour forger un nouvel accord de tutelle.
La situation est, somme toute, très simple. La décision de l’Assem-
blée générale est définitive, « conclusive », dans sa sphère propre...»

Il est dit plus loin, dans le même passage:

« Le Royaume-Uni raisonne et formule ses objections comme si le
différend portait sur la question de savoir si l’Assemblée générale
avait le droit de mettre fin à la tutelle ou a bien fait de mettre
fin à la tutelle en 1961. Mais tel n’est pas l’objet du différend, car
nul ne conteste qu'il appartenait à l'Assemblée générale, en accord
avec l'autorité administrante, de mettre fin à la tutelle, comme elle
a décidé d'approuver l'accord de tutelle en 1946. Le Royaume-Uni
raisonne et formule ses objections comme si nous demandions à la
Cour de rouvrir le débat clôturé aux Nations Unies le 21 avril 1967.
Si nous lui demandions cela, elle devrait, bien entendu, se déclarer
incompétente, car il n'appartient à l'organe judiciaire ni de décider
de mettre un territoire sous tutelle ni de décider de mettre fin à une
tutelle ni de rouvrir un régime de tutelle. »

46
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 58

45. Cette déclaration clarifie l’attitude du demandeur sur la
question examinée. I] est certain qu’il reconnaît comme définitive,
«conclusive », la résolution 1608 (XV) qui a donné effet aux plébis-
cites des populations du Cameroun septentrional et méridional et
mis fin à l'accord de tutelle du 13 décembre 1946. Quelle est donc la
véritable nature de la demande? Quelle est la question précise que
le demandeur prie la Cour de trancher? La réponse est fournie par
l'explication suivante donnée par le conseil du demandeur:

«... mais rien ne fait obstacle à ce que dans le cadre de ses attri-
butions à elle, qui sont des attributions judiciaires, la Cour se
prononce sur le différend qui sépare le Cameroun et le Royaume-Uni
sur la question de savoir si, depuis le début jusqu’à la fin de la
tutelle, le Royaume-Unien tant qu’autorité administrante a correc-
tement interprété et appliqué les dispositions de l’accord de tutelle,
car ce différend-la, l’Assemblée générale ne l’a, en aucune manière,
réglé ».

46. Mais, même ainsi posée, la question ne relève pas de la com-
pétence de la Cour. En effet, indépendamment du fait que le règle-
ment général de l’ensemble de la tutelle du Cameroun par la résolu-
tion 1608 (XV) implique nécessairement le règlement du différend
juridiqueen cause — fait que j’ai établi plus haut —, on doit prendre
en considération les procès-verbaux des débats du Conseil de tutelle
et de l’Assemblée générale au sujet du territoire sous tutelle du
Cameroun qui contiennent les rapports annuels de l'autorité admi-
nistrante, les questionnaires, les pétitions des habitants du territoire,
les rapports des missions de visite des Nations Unies et du Comité
chargé des unions administratives et les résolutions du Conseil de
tutelle et de l’Assemblée générale prenant note desdits rapports ou
recommandant à l'autorité administrante certaines mesures pour
la mise en œuvre des dispositions de l'accord de tutelle eu égard
aux fins essentielles du régime de tutelle. Chaque année, au sein
du Conseil de tutelle et de l’Assemblée générale, l'examen du rapport
annuel de l'autorité administrante donnait lieu à des débats sur le
point de savoir si, et dans quelle mesure, l’administration du
territoire sous tutelle s’était conformée aux obligations particulières
contenues dans l'accord de tutelle et l’on adoptait des recomman-
dations tendant à améliorer cette administration.

47. Il faut également observer que, lorsque l’Assemblée générale
et le Conseil de tutelle examinaient la question de savoir si l’auto-
rité administrante avait ou n'avait pas respecté les obligations
énoncées dans l’accord de tutelle, ils ne limitaient pas leur attention

47
ARRÊT 2 XI1 63 (OP. INDIV. M. WELLINGTON KOO) 59

aux dispositions de la Charte et de accord de tutelle mais tenaient
également compte des recommandations que des résolutions anté-
rieures avaient invité l'autorité administrante à appliquer. Ces
recommandations n'étaient pas toujours uniquement fondées sur
des dispositions expresses de l’accord de tutelle; il leur arrivait
souvent d'interpréter, modifier ou compléter les termes de l'accord
de tutelle. L'Assemblée générale était autorisée par l’article 85 de
la Charte à le faire et elle le faisait en vue de réaliser et de réaliser
aussitôt que possible le but primordial, la fin essentielle de la tutelle,
qui était et qui est l’accession à l'autonomie ou à l'indépendance
de chacun des territoires sous tutelle et de ses habitants. Ainsi,
la résolution 226 (III) du 18 novembre 1948 recommandait aux
autorités administrantes «De prendre toutes les dispositions
possibles en vue de hater l’évolution progressive des Territoires
sous tutelle qu’elles administrent vers la capacité 4 s’administrer
eux-mêmes ou l’indépendance ». La résolution 320 (IV) du 15 no-
vembre 1949 approuvait pleinement le Conseil de tutelle de recom-
mander aux autorités administrantes l’adoption de mesures en vue
de hater l’évolution des territoires sous tutelle vers la capacité à
s’administrer eux-mêmes ou l'indépendance conformément aux
fins énoncées à l'alinéa b) de l’article 76 de la Charte. La résolution
558 (VE) du 18 janvier 1952 demandait des renseignements sur les
mesures prises ou envisagées pour conduire les territoires à l’auto-
nomie ou à l'indépendance et notamment sur le délai jugé nécessaire
pour mener à bien lesdites mesures et atteindre l’objectif final — ce
qui fut répété dans la résolution 858 (IX) du 15 décembre 1955.
Le but de tous ces actes était fondamentalement que l'autorité
administrante de chaque territoire sous tutelle s’acquittat fidèle-
ment des obligations imposées par l’accord de tutelle, et cela en
conformité avec les résolutions adoptées spécialement par le Conseil
de tutelle et l’Assemblée générale. :

48. Considérons aussi, par exemple, la question des unions ad-
ministratives affectant les territoires sous tutelle, qui constitue,
en l'espèce, l'un des griefs du demandeur eu égard à l’article 5,
alinéa 4), de l'accord de tutelle. La résolution 224 (III) du 18 no-
vembre 1948 a «fait sienne » l'observation du Conseil de tutelle
qu'une union administrative «doit se limiter strictement, à la
fois en nature et en degré, au domaine administratif, et que sa mise
en vigueur ne peut avoir pour effet de créer de conditions qui en-
traveraient dans les domaines politique, économique et social et
dans le domaine de l'instruction le progrès du Territoire en tant
que tel ». Cette résolution recommandait également, entre autres
mesures, que le Conseil de tutelle:

«c) Demande à la Cour internationale de Justice, chaque fois
qu’il y aura lieu, un avis consultatif sur le point de savoir si ces
unions entrent dans le cadre tracé par les stipulations de la Charte

48
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 60

et les dispositions des Accords de tutelle tels que ceux-ci ont été
approuvés par l’Assemblée générale et sont compatibles avec ces
stipulations et ces dispositions;

d) Invite les Autorités chargées de l'administration à fournir
au Conseil les renseignements relatifs aux unions administratives
qui faciliteront l'enquête du Conseil mentionnée ci-dessus;

e) Adresse un rapport spécial à la prochaine session ordinaire
de l’Assemblée générale sur les résultats de l'enquête du Conseil et
sur les mesures qu'il a prises. »

La résolution 326 (IV) du 15 novembre 1949

« Recommande au Conseil de tutelle de terminer son enquête, en
s'inspirant tout particulièrement de ce qui suit:

b} Il est souhaitable que, si la communication sous la forme d’un
rapport distinct de renseignements clairs et précis d’ordre financier,
statistique ou autres, relatifs à un Territoire sous tutelle devenait
impossible par suite de la constitution d’une union administrative,
l’Autorité administrante compétente accepte, de la part du Conseil
de tutelle, la surveillance que le Conseil jugerait nécessaire d'exercer
sur l’administration -unifiée afin de s'acquitter, comme il convient,
des hautes responsabilités que lui confère la Charte...»

La même résolution recommandait au Conseil de tutelle

«de terminer l'enquête à laquelle il procède conformément aux
dispositions de la résolution 224 (III) de l’Assemblée générale et
de la présente résolution, de soumettre à l’Assemblée générale,
lors de sa prochaine session ordinaire, un rapport spécial sur les
résultats de cette enquête, ainsi que sur les mesures qu’il aura
prises et tout particulièrement sur toutes garanties qu’il estimerait
nécessaire de requérir des Autorités administrantes intéressées, de
continuer de même à observer l’évolution de ces unions et de
présenter un rapport à l’Assemblée générale lors de chacune de ses
sessions ordinaires ».

49. Les résolutions de l’Assemblée générale qui viennent d’être
citées ont été complétées au cours des années par d’autres résolu-
tions sur le même sujet des unions administratives affectant des
territoires sous tutelle; citons ainsi la résolution 648 (VII) du
20 décembre 1952, qui est l’un des actes de l’Assemblée générale
dont la portée est la plus grande. Elle énumère les « Facteurs dont
il convient de tenir compte pour décider si un territoire est, ou n’est
pas, un territoire dont les populations ne s’administrent pas encore
complètement elles-mêmes » et contient en annexe une liste des
« Facteurs permettant de conclure qu’une population a accédé à
l'indépendance ou à toute autre forme d'autonomie séparée ».
Pour sa part, la résolution 1473 (XIV) du 12 décembre 1959 a
spécialement trait à la partie septentrionale du territoire sous tu-
telle du Cameroun sous administration britannique. Elle dispose
entre autres que l’Assemblée générale:

49
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 61

«6. Recommande que les mesures voulues soient prises sans retard
en vue d’une plus ample décentralisation des pouvoirs administratifs
et de la démocratisation effective du système d'administration locale
dans la partie septentrionale du Territoire sous tutelle;

7. Recommande que l'Autorité administrante prenne sans retard
des mesures pour effectuer la séparation administrative du Cameroun
septentrional et de la Nigéria, et que cette séparation soit achevée
le rer octobre 1960;

8. Pre l'Autorité administrante de faire rapport au Conseil de
tutelle, lors de sa vingt-sixième session, au sujet de ladite séparation,
et prie le Conseil de soumettre à l’Assemblée générale, lors de sa
quinzième session, un rapport sur cette question. »

50. La résolution 1608 (XV) du 21 avril 1961 par laquelle l’As-
semblée générale a pris acte des résultats des plébiscites dans les
parties septentrionale et méridionale du territoire sous tutelle du
Cameroun sous administration britannique n’a été que le point
culminant d'une série d’autres résolutions traitant de diverses
questions d'ordre juridique aussi bien que d'ordre politique et
administratif et dont le but était la prompte réalisation de l’objec-
tif essentiel de la tutelle et la levée rapide de ce régime.

51. Par conséquent, lorsque l'objectif final d’une tutelle est
atteint et que l'accord de tutelle a pris fin, toutes les questions
relatives au respect par l'autorité administrante des obligations
qui lui incombaient en vertu de cet accord sont manifestement
considérées comme ayant aussi été réglées. Tels étaient certaine-
ment l'intention et le but de la résolution 1608 (XV) qui est un acte
juridiquement valable de l’organe compétent.

Vint

52. Ce que le requérant demande en fait à la Cour, c’est d’éclair-
cir certains points de droit relatifs à l’administration de l’ancien
territoire sous tutelle du Cameroun administré par le Royaume-Uni,
de les dissocier du règlement d'ensemble de la question générale
de la tutelle, y compris l’expiration de l’accord de tutelle, et de
dire et juger que, dans son administration passée du territoire
sous tutelle, le Royaume-Uni n'a pas respecté certaines des obliga-
tions découlant pour lui de l’accord. En d’autres termes, il est
demandé à la Cour de rendre un jugement déclaratoire tranchant
des points de droit que l’on prétend relatifs à l'interprétation ou
à l’application de l'accord de tutelle mais qui ont été en réalité
examinés en substance par l’Assemblée générale année après an-
née dans le passé et ont fait l’objet d’une série d’actions de sa part
au moyen de recommandations ou de décisions. En outre, l'accord
de tutelle sur lequel se fondent les griefs du demandeur a valable-
ment pris fin et le territoire sous tutelle a été proclamé indépendant
conformément aux aspirations librement exprimées de ses popula-
tions.

50
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 62

53. Les précédents cités par le conseil du demandeur à l’appui
de sa demande de jugement déclaratoire n’étayent pas sa thèse.
Il suffit d'examiner les plus importants d’entre eux pour constater
tout de suite que les arrêts ou avis consultatifs rendus en ces di-
verses occurrences par la Cour — qu'ils aient eu ou non un caractère
déclaratoire — concernaient tous des controverses ou différends
relatifs à des droits ou intérêts juridiques concrets et ont eu un
effet direct et décisif sur la situation juridique des parties en cause.

54. Ainsi, dans l'affaire relative à Certains intérêts allemands en
Haute-Silésie polonaise (C. P. J. I., série A n° 6), la Cour a passé
outre à «l’objection tirée du caractère abstrait de la question »
et elle a dit que « Des stipulations nombreuses prévoient la juri-
diction obligatoire de la Cour pour les questions d’interprétation
et d'application d’un traité, et ces clauses, parmi lesquelles se
trouve l’article 23 de la Convention de Genève, semblent viser aussi
des interprétations indépendantes d'applications concrètes »; mais
l'arrêt de la Cour, quoique se présentant comme un énoncé du droit
applicable, visait directement et entendait régler les différends
entre les parties au sujet de la situation juridique des biens, des
droits et des intérêts allemands en Haute-Silésie. La Cour n'aurait
pu être saisie, quant à l'interprétation des dispositions pertinentes
d’un traité, d’une demande portant sur un cas plus concret.

55. Cela est en substance également vrai de l'arrêt rendu dans
Vaffaire de l’Usine de Chorzow (compétence) (C. P. J. L, série A
n° g), qui a énoncé:

«C’est un principe de droit international que la violation d’un
engagement entraîne l'obligation de réparer dans une forme adéquate.
La réparation est donc le complément indispensable d’un manque-
ment à l'application d’une convention, sans qu'il soit nécessaire que
cela soit inscrit dans la convention même. »

Cette déclaration peut sembler abstraite dans sa forme mais elle
a donné d’une convention internationale alors encore en vigueur une
interprétation juridique immédiatement applicable à un cas con-
cret — le droit de propriété sur l'usine de Chorzéw —, qui avait
été tranché en faveur du demandeur en même temps que les autres
demandes dans l'affaire relative à Certains intérêts allemands en
Hanuie-Silésie polonatse.

56. La décision rendue par la Cour permanente dans l'affaire
de.l’Interprétation du statut du territoire de Memel se rapportait à
un différend existant, et même à l’état aigu, entre le Royaume-Uni,
la France, l'Italie et le Japon, d’une part, et la République de Li-
thuanie, de l’autre, «touchant la conformité de certains actes de
ce dernier Gouvernement avec le Statut du Territoire de Memel,
annexé à la Convention du 8 mai 1924 relative à Memel ». Certes,
après avoir souligné «l'inconvénient » provenant de ce que cer-
tains points étaient « énoncés purement i abstracto, sans aucune
référence aux circonstances dans lesquelles le litige s’est produit »,

51
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 63

la Cour s’est néanmoins reconnue compétente et a tranché les six
questions soumises par les demandeurs. Mais elle l’a fait non seule-
ment en vue d'apporter une solution à la situation confuse et in-
quiétante qui régnait dans le territoire, mais aussi pour répondre à

«l'intention [... des Quatre Puissances ...] d’obtenir une inter-
prétation du Statut [du Territoire de Memel] qui puisse à l’avenir
servir de guide» (C. P. J. I., série A/B n° 49, p. 337).

En d’autres termes, bien que la Cour ait considéré que certaines
des questions posées lui avaient été soumises sous une forme abs-
traite, elle ne s’est pas refusée 4 se prononcer sur elles parce
qu'elles étaient destinées à servir à des fins très pratiques dans
une situation concrète.

57. Le demandeur ne saurait non plus invoquer à l'appui de
sa thèse l'affaire du Détroit de Corfou, sur laquelle il insiste beaucoup
pour étayer sa demande tendant à ce que la Cour constate l’inob-
servation par le défendeur de certaines obligations qui lui incom-
baient en tant qu’autorité administrante aux termes de l'accord
de tutelle du 13 décembre 1046. Lorsqu'elle a dit: « Le Royaume-Uni
a violé la souveraineté de la République populaire d’Albanie,
cette constatation par la Cour constituant en elle-même une satisfac-
tion appropriée » (C.J. J. Recueil 1949, p. 36), la Cour s’est acquit-
tée de sa fonction judiciaire, qui est de régler un différend concret
relatif à une situation grave et non résolue en fait comme en droit.

58. Cela est également vrai de l'affaire des Pécheries (C.J. J.
Recueil 1951) et de l'affaire Haya de la Torre. Dans cette dernière
affaire, après s’être référée à l’arrêt qu’elle avait rendu dans l’af-
faire du Droit d'asile et où elle avait dit: « l’octroi de Vasile par le
Gouvernement de la Colombie à Victor Rat Haya de la Torre n’a
pas été fait en conformité de l’article 2, paragraphe 2 ... de la
.. convention » de la Havane, la Cour a ajouté:

«La Cour rappelle que ledit arrêt s'est borné à définir … les
rapports de droit que la Convention de La Havane avait établis
entre les Parties. Il ne comporte aucune injonction aux Parties
et n’entraine pour celles-ci que l'obligation de s’y conformer. »
(Affaire Haya de la Torre, C.I. J. Recueil 1951, pp. 78-79.)

Bien que cet arrét ait revétu la forme d’une déclaration définissant
les rapports juridiques entre les parties en vertu de la convention
de la Havane, il visait nettement a résoudre le différend entre le
Pérou et la Colombie en instance devant la Cour. Certes, il ne com-
portait aucune injonction quant à la façon dont on pourrait mettre
fin à l’asile mais il ne saurait faire de doute que, de l’avis de la
Cour, on devait et on pouvait y mettre fin. Le méme arrét indi-
quait au reste clairement qu’il n’appartenait pas à la Cour d'opé-
rer un choix «entre les diverses voies par lesquelles l'asile peut
prendre fin », étant donné que

52
ARRÊT 2 XII 63 (OP. INDIV. M. WELLINGTON KOO) 64

«ces voies sont conditionnées par des éléments de fait et par des
possibilités que, dans une très large mesure, les Parties sont seules
en situation d'apprécier. Un choix entre elles ne pourrait être
fondé sur des considérations juridiques, mais seulement sur des
considérations de nature pratique ou d'opportunité politique;
il ne rentre pas dans la fonction judiciaire de la Cour d’effectuer

ce choix. » (Jbid.)

Il est donc incontestable que, si un jugement déclaratoire a été
rendu en cette espèce, c’est qu'il répondait à un but ou à une né-
cessité pratique, celle de mettre fin à l'asile en précisant les rapports
juridiques créés entre les parties par la convention de la Havane
et en laissant aux parties le choix des moyens d'exécution. Les
questions qui ont fait l’objet de l’arrêt étaient loin d’avoir un ca-
ractère abstrait ou académique.

59. Bien que ni le droit international ni son propre Statut n’em-
pêchent la Cour de prononcer un jugement déclaratoire, la présente
affaire ne relève pas de sa fonction judiciaire. J] se peut que la
possibilité d’application ou d’effet pratique soit une question qui
n'intervient pas dans un jugement déclaratoire, mais cette règle,
si c’en est une, ne signifie certainement pas que la Cour soit tenue
de rendre un jugement déclaratoire même s’il ne peut s’agir que
d’une déclaration de portée académique ou d’une décision sans
objet (moct). Il n’y a pas lieu de rendre un jugement déclaratoire
lorsque, comme dans la présente affaire, la requête ne le demande
qu’à l'égard d’un ou plusieurs points de droit déjà réglés ou ne
concernant que des faits ou situations qui ne peuvent plus engen-
drer de différend à l’avenir dans une situation juridique analogue.
En d’autres termes, la Cour doit tenir compte de ce que la situa-
tion actuelle concernant l’ancienne tutelle du Cameroun sous ad-
ministration britannique et l’accord du 13 décembre 1946 main-
tenant expiré comporte des éléments qui rendent impossible que
la Cour rende un arrêt.

60. Pour les raisons que j'ai exposées, j'ai conclu qu’en l’es-
pèce la Cour devait refuser de se déclarer compétente au fond.

(Signé) WELLINGTON Koo.

1 Voir opinion dissidente de M. Winiarski dans l’affaire de l'Interprétation des
traités de paix (C.I.J. Recueil 1950, p. 92).
53
